Citation Nr: 1219949	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-25 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a left shoulder disability. 

2.	Entitlement to service connection for diabetes, to include as secondary to high cholesterol.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979 and from December 1979 to December 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Winston-Salem, North Carolina RO has since maintained jurisdiction over the claims.  The Veteran testified at a Board hearing at the RO in Winston-Salem, North Carolina in August, 2010.  This transcript has been associated with the file.

The case was brought before the Board in January 2011 at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran, to include reviewing recently submitted evidence and readjudicating the claims.  The AOJ reviewed the medical records submitted at the August 2010 Board hearing and issued a supplemental statement of the case in March 2012.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

After the claims were last adjudicated by the AOJ and a supplemental statement of the case was issued in March 2012, the Veteran submitted additional evidence directly to the Board in the form of treatment records pertaining to his claims.  Under 38 C.F.R. § 20.1304, any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant.  In this case, the Veteran did not sign a waiver of AOJ review, however the Board has determined the evidence is not pertinent, and is duplicative of other records associated with the claims file.  As such, the Board will proceed with adjudication of the appeal.  See id.  



FINDINGS OF FACT

1.	The Veteran's left shoulder disability is not shown to be due to a disease or injury in-service or to any incident of his military service.

2.	The Veteran's diabetes is not due to any incident of service, nor was it caused or chronically worsened by a service-connected disability, and it did not manifest to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1.	The Veteran's left shoulder disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.	The Veteran's diabetes was not incurred in or aggravated by any incident of service, nor was it proximately caused or aggravated by a service-connected disability, and it may not be presumed to be of service onset.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in April 2007.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claims of entitlement to service connection for a left shoulder disability and diabetes and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's disorders are related to service.  The Veteran himself has provided statements that his left shoulder disability and diabetes are related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for diabetes may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  

Left Shoulder Disability

The Veteran contends that his left shoulder disability began in-service, specifically when he fell out of a tree.  See August 2010 Board hearing.  For this reason, he believes his claim should be granted.

In reviewing the Veteran's service treatment records, the Board observes the Veteran was given multiple medical examinations.  At his October 1979 medical examination no left shoulder disability was noted and the Veteran himself checked that he did not suffer from a painful or "trick" shoulder.  In an August 1987 examination the Veteran did not complain of any left shoulder symptoms and he was not diagnosed with a left shoulder disability.  In an October 1991 examination the Veteran did not report left shoulder pain, nor was a left shoulder disability diagnosed.  The sole treatment record relating to the Veteran's left shoulder comes from a November 1992 service treatment record where the Veteran reported left shoulder pain which had existed for the previous 2 months.  He was determined to have suffered from overuse of the left shoulder and ordered to avoid push-ups for 10 days.  There is no follow up treatment record for this condition.  At his retirement examination in May 1996 the Veteran stated that he "felt great" and again denied any shoulder complaints.  

The Board observes the Veteran reported with numerous health complaints while in-service, but he did not report left shoulder pain, other than in November 1992.  In a January 1983 service treatment record the Veteran complained of lower back pain, in February 1984 he reported a left hand injury and in June 1989 he reported right shoulder pain and breathing problems.  In a July 1992 service treatment record the Veteran reported bilateral heel pain, in December 1994 he reported with a pulled groin muscle, and in August 1996 he complained of right hip pain.  

The lack of findings of a chronic left shoulder disability in-service weighs against the Veteran's contention that this disability began during active duty.

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The first post-service treatment record referencing a left shoulder disability is a November 2004 VA treatment record, approximately 8 years after the Veteran's separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

In the November 2004 treatment record the Veteran reported that he suffered from shoulder pain for the past 2 weeks.  He was diagnosed with a muscle strain.  In a July 2008 VA treatment record the Veteran again reported with a painful left shoulder.  He reported that he did not remember any specific trauma to his left shoulder.  The physician noted no deformity, but crepitus and tenderness to palpitation.  Her diagnosis was tendonitis of the left shoulder.  There is no opinion in either of these records that the Veteran's left shoulder disability is related to service.

The Veteran was seen again in August 2008 with complaints of left shoulder pain.  He stated that he did not remember injuring his left shoulder, but that he now had pain which radiated to his neck.  He had no weakness, numbness, or tingling.  After performing a physical examination the physician determined the Veteran's left shoulder pain was most likely consistent with cervical radiculopathy.  He was ordered to take Ibuprofen and return if the pain continued.  The Veteran did not report that he had injured his left shoulder in-service and the physician did not provide an opinion that his left shoulder disability was related to service.

The Veteran was treated at the VA Medical Center following this appointment, but he did not report that he was continuing to suffer from left shoulder pain.  See e.g., March and September 2009 VA treatment records.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left shoulder disability.  The Board finds credible the Veteran's report that he currently experiences left shoulder pain.  However, there is no credible evidence indicating that a left shoulder disability began during service or that the Veteran experienced a continuity of symptomatology since service.

The Board acknowledges that the Veteran believe he suffers from a left shoulder disability which began in-service.  See e.g., August 2010 Board hearing transcript.  However, the Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given the Veteran's lack of medical expertise, his assertions that he currently suffers from a left shoulder disability which began in-service are beyond his competence, and are greatly outweighed by the probative medical evidence of record showing no relationship between the Veteran's current left shoulder disability and service, a lack of continuity of symptomatology from separation from service to the first complaints of a left shoulder disability in July 2008, as well as evidence showing no diagnosis of a chronic left shoulder disability in-service.

In sum, the Board finds that the lay and medical evidence does not show that the Veteran suffered from a chronic left shoulder disability which manifested during active service and continued thereafter, or is otherwise related thereto.  

As such, the Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim of service connection for a left shoulder disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Diabetes

The Veteran maintains that he currently suffers from diabetes as secondary to high cholesterol.  However, the Board observes the Veteran is not service-connected for high cholesterol.  Thus, as a matter of law, the Veteran's claim for service connection for diabetes as secondary to high cholesterol must fail.  Insofar as the condition to which the Veteran claims the disability is secondary has not been granted service connection, the claim for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the appellant's claim for secondary service connection must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

The Veteran's claim will be considered on a direct basis to accord him every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted on a direct basis either.

Here, the Veteran's service treatment records are silent as to any treatment, diagnoses or complaints of diabetes.  As noted above, the Veteran was afforded multiple medical examinations while in-service.  At an October 1979 examination there was no indication that the Veteran was suffering from diabetes.  In an August 1987 examination he was found to have elevated cholesterol and triglycerides, but no diagnosis of diabetes was given at this time.  See also February 1990 laboratory results.  On his October 1991 Report of Medical History there was evidence of elevated cholesterol, but no diagnosis of diabetes.  In a January 1996 service treatment record it was noted the Veteran had high cholesterol.  At his May 1996 retirement examination he was diagnosed with hypercholesterolemia, however again the examiner did not indicate the Veteran was suffering from diabetes.

After reviewing the claims file, the Board notes that service treatment records are silent as to any specific complaints, treatments or diagnoses of diabetes in-service.  Although the Veteran was on active duty for approximately 20 years and began suffering from high cholesterol as early as August 1987, there is still no evidence that he was diagnosed with diabetes at any point during service.  The crucial inquiry, then, is whether the Veteran's current diabetes is related to his active duty or any other incident in service.  The Board concludes it is not.

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

There is no evidence of record to indicate the Veteran complained of or was diagnosed with diabetes until November 2004, approximately 8 years after separation from service.  As noted, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson, supra.

In a February 2004 VA treatment record it was noted the Veteran's past medical history did not include diabetes.  However, a November 2004 VA treatment record noted that the Veteran was presenting for medication renewals for his diabetes.  In a December 2004 VA treatment record it was noted the Veteran suffered from diabetes.  In January 2006 a VA treatment record noted the Veteran had previously controlled his diabetes with his diet, but that now he would need to be on appropriate medication.  In a July 2006 VA treatment record it was noted the Veteran's diabetes was poorly controlled at that time.  In a September 2007 VA treatment record the Veteran was noted to suffer from diabetes.  See also June 2008 VA treatment record.  There is no opinion in any of the post-service treatment records linking the Veteran's diabetes to service.  

Here, the only evidence relating diabetes to service is the Veteran's own personal statements.  See e.g., August 2010 Board hearing transcript and also Veteran's wife's January 2008 statement.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a);  38 C.F.R. § 3.303(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau, supra; see also Barr, supra (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to the etiology of his diabetes.  

Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, diabetes is not a condition generally capable of lay diagnosis.  In this regard, the origin of diabetes is a matter of medical complexity.  Thus, the Board concludes that the Veteran's statements as to the origin of diabetes do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu, supra.  Therefore, the Veteran's statements regarding the etiology of his diabetes in this case do not constitute competent evidence on which the Board can make a service connection determination.

With regard to the presumption of service connection, the Veteran must be diagnosed with diabetes which manifested to a degree of 10 percent or more within 1 year from service for the presumption to apply.  38 C.F.R. § 3.307 (a)(3).  As noted, the earliest medical record diagnosing diabetes is 2004, approximately 8 years after separation from service.  As such, the presumption of service connection does not apply in the instant case.  38 C.F.R. §§ 3.307, 3.309(a).

In sum, the Board finds that there is no evidence of diabetes during active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current diabetes and his active duty.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  The lack of a medical opinion linking the Veteran's diabetes to service and the length of time between the Veteran's separation from active service and first diagnosis of diabetes weigh against the Veteran's claim.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for diabetes on a direct, secondary, and presumptive basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for diabetes is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


